Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to application 16/833498 filled on 03/27/2020.
Claims 1-18 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10642959. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims teach receiving, by a user interface of a computerized device, an input indicating a patient gender and transmitting the patient gender input to a processor of the computerized device; receiving, by the processor, at least one of a current level of testosterone treatment and a current level of estradiol treatment for the patient; assigning, by the processor, at least one of a testosterone dosage and an estradiol dosage, in response to receiving the patient gender input using a process comprising: receiving, by the processor, at least one of an input indicating a patient weight and an input indicating a patient age; accessing, by the processor, a first lookup table comprising at least one of a testosterone base dosage and a first estradiol base dosage; determining, by the processor, the at least one of the testosterone base dosage and the first estradiol base dosage based on the patient weight; determining, by the processor, at least one of a first intermediate testosterone dosage and a first intermediate estradiol dosage by multiplying the at least one of the base testosterone dosage and the first base estradiol dosage by at least one of an age factor and a ratio of the patient weight to the patient age; determining, by the processor, at least one of a second intermediate testosterone dosage and a second intermediate estradiol dosage by multiplying the at least one of the first intermediate testosterone dosage and the first intermediate estradiol dosage by at least one of a patient adjustment factor and a problem factor; determining, by the processor at least one of a testosterone treatment dosage and an estradiol treatment dosage; and administering the at least one of the determined testosterone treatment dosage and the estradiol treatment dosage to the patient.

Claim Objections
Claim 1-18 are objected to being free of prior art. The closest prior art White et al. (US 2011/0118227 A1) teaches adjusting patient dosage in response to testosterone therapy. Carnazza (US 2011/0077226 A1) teaches “he mode of administration and the age, weight and condition of the patient. For example, as used herein, an effective amount of the drug is an amount which reduces one or more HD symptoms”. The prior art fails to teach determining, by the processor, at least one of a first intermediate testosterone dosage and a first intermediate estradiol dosage by multiplying the at least one of the base testosterone dosage and the first base estradiol dosage by at least one of an age factor and a ratio of the patient weight to the patient age; determining, by the processor, at least one of a second intermediate testosterone dosage and a second intermediate estradiol dosage by multiplying the at least one of the first intermediate testosterone dosage and the first intermediate estradiol dosage by at least one of a patient adjustment factor and a problem factor; determining, by the processor at least one of a testosterone treatment dosage and an estradiol treatment dosage.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3626



/MAROUN P KANAAN/Primary Examiner, Art Unit 3626